Citation Nr: 0122038	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  94-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), including 
as secondary to service-connected pulmonary tuberculosis 
(PTB).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1963 to 
July 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO)

The Board has remanded the above issue on four previous 
occasions: July 1996, March 1998, August 1999, and September 
2000.  

Service connection has been granted for pulmonary 
tuberculosis (PTB), minimal, rated as noncompensable; and for 
tuberculosis, cervical, adenitis, rated as noncompensable.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  There exists an approximate balance of evidence for and 
against the veteran's claim of service connection for a 
psychiatric disorder, to include PTSD, on the basis that it 
is of service origin, or in the alternative, is secondary to 
treatment for his service-connected PTB.  


CONCLUSION OF LAW

The requirements for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On enlistment examination in February 1963, the veteran 
reported a history of depression or excessive worry.  
However, psychiatric examination was normal, and the examiner 
found that the veteran's neuropsychiatric history was not 
clinically significant.  

In January 1966, while in Vietnam, the veteran was 
hospitalized for a cough, sore throat, and hoarseness of 
three weeks duration.  The diagnoses were pneumonitis of the 
right upper lobe (RUL) and acute laryngotracheobronchitis.  

In early February 1966 the veteran was transferred back to 
the United States for separation and further evaluation.  
Separation examination on February 9th documents an 
assessment of asthmatic bronchitis.  The veteran denied all 
listed psychiatric complaints, and psychiatric evaluation was 
described as normal.  

In February 1966 the veteran was transferred to Letterman 
General Hospital.  Initial examination on February 18 noted 
the pertinent respiratory history.  Review of 
neuropsychiatric systems was described as negative.  

Examination revealed a RUL infiltrate of questionable 
etiology.  Tuberculosis was to be ruled out.  

A March 1966 discharge report from Letterman General Hospital 
noted that further testing revealed minimal, active, 
tuberculosis of the RUL.  Since his disease was found to be 
active, the veteran was transferred to Fitzsimmons General 
Hospital for further evaluation and treatment.  

A June 1966 report from Fitzsimmons General Hospital 
indicated that the veteran had been hospitalized for 
pulmonary tuberculosis since March 14, 1966.  

As of June 1966 it was noted that he was presently 
asymptomatic.  It was concluded that he had reached maximum 
hospital benefit.  He was considered unfit for further 
military service.  Re-evaluation in 12 months was 
recommended.  He was subsequently placed on the temporary 
disability retirement list.  Another record documented that 
his anti-tuberculosis drug therapy would be continued until 
August 31, 1967.  

The DD Form 214 indicates that the veteran was retired from 
active duty on July 11, 1966.  The reason for separation was 
listed as "Retirement-Temporary Disability."  

A December 1966 progress note documented that the veteran was 
feeling upset about tuberculosis.  He voiced his concern that 
he did not want people to know he had tuberculosis because of 
his fear that they might stay away from him.  He was also 
concerned about the relationship of his physical health to 
his medical plans.  Progress notes document continued 
treatment of the tuberculosis through much of 1969.  

VA medical records show that the veteran was hospitalized for 
treatment of tuberculosis between December 1966 and May 1967.  

On special chest examination in July 1967, the veteran was 
found to have PTB (minimal, quiescent) and cervical adenitis, 
tuberculosis, active.  

On VA examination in November 1967 it was noted that the 
veteran's chest x-ray had been stable for over a year, and 
that he had been attending school for the past two months 
without any deleterious effects.  The diagnoses were PTB, 
inactive since November 1967, and quiescent tuberculosis 
cervical adenitis.  

The report indicates that the nervous system (noted as 
including neurological, psychiatric, and personality 
evaluation) was evaluated as well, and was noted as revealing 
no significant abnormalities.  
The above tuberculosis-related diagnoses were continued on VA 
examination in July 1968.  Examination of the nervous system 
(which included neurological, psychiatric, and personality 
evaluation) was again found to reveal no significant 
abnormalities.  

In November 1969 the veteran was seen for complaints of 
generalized tension, nervousness, sleep disturbance, and 
pain, all of which were interfering with his "studies."  
The diagnosis was a depressive neurosis.  

On examination in July 1970 the diagnosis of RUL, inactive 
PTB was continued.  It was recommended that the veteran be 
retained on the Temporary Disability Retired List (TDRL) and 
be re-evaluated in twelve months.  

In January 1971 the veteran submitted a claim for service 
connection of neurosis secondary to treatment of PTB.  

Records from 1970 to February 1971 document a history of 
psychiatric treatment.  The diagnosis in October 1970 was a 
depressive neurosis.  In an undated report, the veteran was 
evaluated for possible schizophrenia or a sociopathic 
personality, and for concern over his poor control of 
aggressive impulses and "severe sexual perversions."  The 
impression on examination was a severe, borderline psychotic 
state in a chronic schizoid character.  

During a special chest examination in February 1971 it was 
noted that "INH" therapy had been discontinued in September 
1969.  It was further noted that the veteran was not 
currently receiving any medications for tuberculosis.  It was 
found that the PTB was minimal and had been inactive since 
November 1967.  

A VA psychiatric examination was also conducted in February 
1971.  It was noted that the veteran had been examined on two 
occasions at another facility in December 1970 where it was 
opined that he was suffering from a severe state of anxiety 
neurosis and was in danger of becoming a case of permanent 
depressive psychosis "unless stress is removed as soon as 
possible."  

On examination, it was indicated that the veteran was 
enrolled in school.  He reported attempting suicide in 
November 1970 by smashing his hand against a hard wall.  He 
reported occasional bad dreams and nightmares.  The diagnosis 
was a depressive neurosis.  

In June 1971 the RO denied service connection for a 
depressive neurosis.  This decision was not appealed.  

In a progress note from September 1973 it was noted that the 
veteran had been "[f]inally able to associate accepting 
orders to [his] earlier years when he had to take orders from 
[his] mother and aunt."  It was noted that both his mother 
and aunt forced him to do things that caused much pain, 
loneliness, and "self-depreciation."  It was noted that he 
was able to associate taking orders with feelings of 
helplessness, vulnerability, and pain.  

In March 1974 the diagnosis continued to be a depressive 
neurosis.  The veteran's complaints of tension and 
irritability were found to be related to anxiety around 
college courses, securing a degree, and marital conflict.  

In September 1983 the veteran was hospitalized for 
depression, insomnia, and nervousness.  He reported feeling 
depressed and anxious about three months prior, when he felt 
as if he were being discriminated against in his job.  He 
claimed that he felt fine before this discrimination had 
begun.  However, the veteran admitted to one previous suicide 
attempt in 1966 when he found out he had tuberculosis, 
because he thought he would be a leper for the rest of his 
life.  The discharge diagnosis was atypical depression.  

In April 1985 the veteran was seen for complaints of a sore 
throat and chest tightness for the past two months.  A 
history of depression and tuberculosis was noted.  He 
appeared depressed on examination.  It was doubted that the 
tuberculosis had reactivated.  

In October 1988 it was noted that the veteran had resumed 
treatment at the VA West Side Medical Center in February 1988 
and had last been seen in March 1988.  The initial diagnosis 
was major depression.  It was noted that the veteran's 
concerns and depression were centered around his inability to 
find employment commensurate with his talents and skills, and 
over his ability to provide adequately for his family's 
needs.  

Records from the Vet Center, Southwest Counseling Associates, 
document treatment from September 1993 to January 1994.  In 
September 1993 the veteran reported having counseling for 20 
years since Vietnam.  The diagnosis was PTSD.  

In October 1993 the veteran reported being in isolation for 
four months after his return from Vietnam.  He indicated that 
this was for treatment of possible tuberculosis.  He also 
opined that he returned a different person from Vietnam.  

Later in October 1993 the veteran talked extensively about 
his four-month isolation after returning from Vietnam.  It 
was noted that he cried while relating these events.  It was 
noted that he did not relate any significant traumatic events 
in Vietnam, "but contracted a lung ailment [and] was 
hospitalized in isolation for 4 months."  He reported having 
bad nightmares of being trapped.  

In October 1993 the veteran submitted a claim of service 
connection for PTSD.  He also indicated that he was suffering 
from depression.  

In January 1994 the veteran reported a variety of stressors.  
Specifically, he related that it was a shock going into a war 
zone, and that it was a shock being isolated in a room by 
himself at various hospitals with symptoms whose cause could 
not immediately be ascertained.  He also indicated that it 
was stressful wondering whether he had been exposed to Agent 
Orange.  He reported trying to kill himself in 1968 by taking 
an overdose of pills.  

In April 1994 Dr. MDJ of the Audie L. Murphy VA Hospital 
confirmed that he had been following the veteran since 
December 1993 for PTSD.  It was opined that he also suffered 
from a concurrent major depressive disorder.  

VA records show intermittent psychiatric treatment from 
January 1994 to January 1995.  The primary assessment during 
this period was PTSD.  Depression was a consistently noted 
symptom.  

A VA medical record from February 1998 noted diagnoses of 
dysthymia and PTSD.  The PTSD was described as stable.  

On VA examination in April 2000 the veteran reported a 
history of being hospitalized for tuberculosis and was placed 
in physical isolation.  He reported feeling at the time that 
the diagnosis of tuberculosis meant the end of his life as he 
knew it, and possibly death.  

While in Vietnam the veteran reported three stressful weeks 
while he was in a field tent in Ben Hoa.  He stated that he 
would see night tracer lights and heard gunfire activity 
nearby; however, he denied any direct participation in 
combat.  He stated that he was always in fear.  When asked 
about his most traumatic stressors, the veteran answered, 
"Being at the war," and all that it involved: shootings, 
killings, fires, accounts from the war front, uncertainty, 
not knowing if there would be surprise attacks from the 
enemy, and fearing for his life.  He indicated that he was 
unable to recall a single event in particular.  

The examiner concluded that the veteran met the DSM-IV 
criteria for a diagnosis of PTSD.  The examiner elaborated, 
finding that the veteran's traumatic experience consisted of 
having been at the war theater and getting firsthand 
information on "war happenings."  

The examiner noted that the veteran had depression associated 
with the PTSD, and that his symptoms started while he was in 
Vietnam.  


On VA examination in January 2001 it was noted that the 
veteran was continuing to display symptoms of PTSD, that 
appeared to be generally diminishing from those noted in 
previous years.  A variety of PTSD symptoms were documented.  

During the mental status examination, the veteran became 
visibly upset and close to tears when describing some things 
that had happened to him that were related to his experiences 
in Vietnam.  He particularly had difficulty when talking 
about the aggravation of his symptoms when hospitalized in a 
military hospital for tuberculosis.  He reported that he did 
not know what was wrong with him, and that his isolation due 
to this disease terrified him.  

It was concluded that the veteran continued to meet the DSM-
IV stressor criteria for PTSD.  The diagnosis was PTSD.  The 
examiner concluded that the PTSD appeared to be primarily 
based upon his Vietnam war zone experiences, and that such 
symptoms were aggravated but not caused by his subsequent 
tuberculosis.  

The examiner concluded that he could not find that there was 
absolutely no relationship between his PTSD and his PTB.  He 
noted that this was based upon the veteran's history.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Specific PTSD Criteria

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  



"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does  not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

In addition, credible supporting evidence cannot consist 
solely of after-the-fact medical "nexus" evidence 
indicating that the veteran has PTSD due to an otherwise 
uncorroborated inservice stressor.  See Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 
12 Vet. App. 296, 303 (1999).

38 C.F.R. § 3.304(f) was changed in June 1999 to conform to 
the Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, service connection for 
PTSD.  Therefore, any deficiencies in the duty to assist will 
not prejudice the veteran in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection of PTSD: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence referable to the veteran's 
claim of service connection for a psychiatric disorder, to 
include PTSD, on the basis that it was incurred in service.  
See Gilbert, supra.  

The Board initially notes that there is no medical evidence 
of a psychosis first manifesting itself to a compensable 
degree within one year of the veteran's discharge from 
service.  The first post-service reference to a mental 
disorder is dated in November 1969, more than two years after 
discharge.  Further, the diagnosis was a neurosis (depressive 
neurosis) as opposed to a psychosis.  See 38 C.F.R. § 4.132.  

There is some evidence that the veteran may have had a 
preexisting psychiatric disorder.  He reported a history of 
depression or excessive worry on enlistment, and a post-
service progress note discussed various problems he had 
concerning his mother and aunt.  

The Board finds that such evidence does not rebut the 
presumption of soundness because it does not clearly and 
unmistakably establish that the psychiatric disorder 
preexisted service.  There is no competent evidence on file 
establishing that the veteran's psychiatric disorder had its 
origins prior to his enlistment.  See Stadin v. Brown, 8 Vet. 
App. 280 (1995).  In this regard, the enlistment examiner 
found the veteran's neuro-psychiatric history to be not 
clinically significant.  Therefore, it has not been 
established that the veteran's psychiatric disorder did not 
preexist service.  38 C.F.R. § 3.304(b).  

The record indicates that the primary diagnosis is PTSD.  He 
has also been found to have a concurrent depressive disorder.  

Two VA physicians have concluded that the veteran's PTSD 
resulted from his exposure to inservice stressors in Vietnam.  
Specifically, the April 2000 examiner based his opinion on 
the veteran's reports of stressors from having been at the 
war theater and hearing firsthand accounts of "war 
happenings."  

The January 2001 VA examiner opined that the veteran's PTSD 
appeared to be based primarily upon his "Vietnam war zone 
experiences."  The examiner found that the veteran's 
experiences with PTB treatment aggravated and intensified his 
PTSD symptoms rather than actually causing them.  

While the record shows that PTSD has been diagnosed by VA 
psychiatrists based on the veteran's reported stressors, the 
question of whether a specific event claimed by the veteran 
actually occurred is a question of fact for the Board to 
decide, involving as it does factors that are as much 
historical as psychological.  



In this regard, the Court has observed that just because a 
physician or other health care professional accepted the 
veteran's description of his Vietnam service experiences as 
credible and diagnosed PTSD does not mean that the Board was 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

The veteran's alleged war zone experiences have not been 
verified and are not supported by any credible evidence in 
the record.  As noted above, the veteran has not provided any 
specific details regarding his alleged "war zone" 
stressors, in spite of multiple requests by the RO that would 
allow for a proper verification of his alleged stressors.  
There is no credible support for such stressors in the 
record.  

In fact, during the April 2001 VA examination, no discussion 
was even made of the alleged war zone experiences which the 
examiner opined as causing the PTSD.  

It is also notable that the veteran merely reported that the 
shock of going to the war zone was stressful.  His only 
specific account pertained to his PTB treatment.  This 
represents the essence of the veteran's reported stressors 
relating to his experiences in the war zone in Vietnam.  Such 
alleged war zone stressors are therefore not verifiable and 
are not supported by credible evidence in the record.  
Therefore, medical opinions linking PTSD to such events are 
of little probative value.  

Furthermore, in records from the Vet Center dated shortly 
before he filed his claim for PTSD, the veteran did not 
report the stressors which were relied upon by the above-
mentioned VA examiners in making their opinions.  To the 
contrary, it was noted that he did not relate any significant 
traumatic events in Vietnam.  Rather, he was noted as 
primarily recounting his experiences in isolation during his 
treatment for PTB.  

However, while the veteran's Vietnam-related war zone 
experiences are not verifiable, his stressors pertaining to 
treatment of PTB are verifiable, insofar as the record 
clearly documents his prolonged inservice treatment and 
hospitalization for PTB.  

The veteran has described his experiences relating to 
treatment of PTB with relative consistency and specificity.  
He has indicated that his isolation during such treatment 
terrified him, and he was unsure as to whether he was going 
to live or die as a result of the disease.  At one point 
(several years prior to his most recent claim for PTSD), he 
reported attempting suicide because he thought he was going 
to be a leper for the rest of his life.  His complaints of 
the stress caused by his PTB is further supported by 
contemporaneous medical records documenting his fear of 
people finding out that he had PTB.  

As noted above, Vet Center records document a diagnosis of 
PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  
They also specifically document that the veteran did not 
relate any significant traumatic Vietnam-related events, but 
did discuss his isolation for four months due to 
tuberculosis.  The Board is of the opinion that such evidence 
sufficiently indicates a nexus between the Vet Center's 
diagnosis of PTSD and the reported stressor pertaining to 
inservice treatment of PTB.  See Hodges v. West, 13 Vet. 
App. 287 (2000), withdrawn in part, Hodges v. Principi, No. 
98-1275 (U.S. Vet. App. Mar. 14, 2001) (only withdrawing 
another portion of the decision that did not include its 
holding regarding the submission of nexus evidence).  

Further, two subsequent VA examiners have concluded that the 
veteran meets the DSM-IV criteria for the diagnosis of PTSD.  
In particular, while the January 2001 VA examiner concluded 
that the primary cause of the PTSD was the veteran's war zone 
experiences, the examiner also found that his PTB treatment 
aggravated and intensified his symptoms.  He further 
concluded that he could not find that there was no 
relationship between the PTSD and the service connected PTB.  

While the January 2001 VA examiner's opinion is questionable 
in light of the lack of verifiable war stressors, the portion 
of his opinion indicating a relationship between the 
treatment of PTB and PTSD is supported by the service and 
post-service medical records, as noted above.  

On the other hand, while the record does document inservice 
hospitalization and treatment of PTB, there is evidence 
indicating that the psychiatric disorder did not first 
manifest itself until well after his hospitalization and 
treatment for PTB, and by medical evidence indicating a 
different origin for his psychiatric symptoms.  

For example, upon his return from Vietnam, and following the 
initial manifestations and treatment of his lung condition, 
the separation examination documented that the veteran's 
psychiatric condition was normal with no psychiatric 
complaints.  

Upon his transfer in February 1966 to Letterman General 
Hospital for further evaluation of his lung condition, review 
of the veteran's neuropsychiatric system was described as 
normal.  

On VA examinations in November 1967 and July 1968, after his 
hospitalization for PTB, no significant abnormalities were 
noted with the veteran's nervous system, which included his 
psychiatric condition.  

It was not until November 1969, some years after his 
inservice hospitalization for PTB, and approximately two 
years after it had been determined to be inactive, that 
psychiatric symptoms were first documented.  

In November 1969, the veteran reported various symptoms which 
he reported were interfering with his studies.  The record 
indicates that he had enrolled in school two years earlier.  
In March 1974 the veteran's complaints of tension and 
irritability were found to be related to anxiety around 
college courses, securing a degree, and marital conflict.  In 
addition, in September 1983 the veteran reported that he had 
been "fine" but had become depressed and anxious when he 
felt as if he were being discriminated against at his job.  

Thus, there is evidence indicating other possible causes for 
the veteran's psychiatric problems, including a medical 
opinion from March 1974 linking his anxiety to education and 
marital conflict.  

Further, the above medical evidence shows specific evidence 
documenting the absence of any psychiatric symptoms during 
and after the veteran's inservice hospitalization for PTB.  

While this evidence is compelling, the Board is of the 
opinion that it does not, in this case, sufficiently 
establish by a preponderance of the evidence that the 
veteran's PTSD was not incurred in service as a result of 
treatment for PTB.  

Such evidence does not establish that the veteran's post-
service education and marital problems were the origin of his 
current PTSD as opposed to his treatment for PTB.  The March 
1974 opinion did not make any such determination.  It merely 
noted what was causing his current symptomatology.  

In contrast, records from the Vet Center and the January 2001 
VA medical opinion specifically addressed the diagnosis of 
PTSD as well as his stressors.  Both indicated a relationship 
of the PTSD to the PTB.  The March 1974 medical opinion  
primarily indicated the reason why he was experiencing his 
current symptoms at that time.  

It does not, in this case, sufficiently refute the above-
mentioned, competent, medical evidence linking PTSD to 
service.  Therefore, the Board attaches more probative weight 
to the medical evidence indicating a relationship between 
treatment of PTB and the development of PTSD.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that it is not 
error for the Board to favor opinion of one competent medical 
expert over that of another when the Board gives adequate 
statement of reasons and bases).

In sum, applying the benefit of the doubt rule, the Board 
finds that the veteran's PTSD cannot be satisfactorily 
disassociated from his period of active service, to include 
treatment for PTB, a disability for which service connection 
was ultimately granted.  Therefore, the Board concludes that 
PTSD cannot satisfactorily be dissociated from active 
service.  38 U.S.C.A. § 5107).  


ORDER

Service connection for PTSD is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

